Citation Nr: 1209880	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-09 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an additional month of compensation at the 100 percent rate for a left hip replacement. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1982 to March 1985, and from January 1986 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program.  This claim is now under the jurisdiction of the RO in Detroit, Michigan.  The May 2007 rating decision, in pertinent part, granted service connection for a total left hip arthroplasty with an evaluation of 100 percent effective February 1, 2007, and an evaluation of 30 percent effective February 1, 2008.  


FINDINGS OF FACT

1.  The Veteran underwent a total left hip arthroplasty in December 2006, while he was still actively serving in the Army.

2.  In August 2006, prior to separation from active service, the Veteran submitted a claim of entitlement to service connection for degenerative joint disease of the bilateral hips, among other disabilities, as part of the Benefits Delivery at Discharge (BDD) program.

3.  Pursuant to the schedular criteria applicable to convalescent ratings and hip replacements, a 100 percent rating was assigned for thirteen months following the total left hip arthroplasty. 

4.  The effective date of the Veteran's service connection claim for a total left hip arthroplasty is February 1, 2007, the day after he separated from active service on January 31, 2007. 

5.  The effective date of compensation at the 100 percent rate for the Veteran's total left hip arthroplasty is March 1, 2007, the first day of the calendar month following the month in which the service connection award became effective, which was February 2007.

6.  Taking into account the months of January 2007 and February 2007, for which compensation could not be paid under the law governing the effective dates of claims and the effective dates of payment of compensation, the period for which a 100 percent rating was assigned ended on January 31, 2008, thirteen months after the December 2006 total left hip arthroplasty. 

7.  A 30 percent rating was properly assigned for the total left hip arthroplasty effective February 1, 2008, the first month following the thirteen-month period for which a 100 percent rating had been assigned.


CONCLUSION OF LAW

An additional month of compensation at the 100 percent rate for a left hip replacement is not warranted.  38 U.S.C.A. §§ 1155, 5110, 5111 (West 2002 & Supp. 2011); 38 C.F.R. § 3.31, 3.400, 4.30, 4.71a, Diagnostic Code 5054 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board finds that the provisions of the VCAA do not apply to the current appeal as it does not involve a claim for benefits but rather a dispute as to whether the period of time for which benefits were granted was properly calculated.  See id.  Moreover, for the reasons discussed below, the Board finds that the Veteran is not entitled to another month of compensation at the 100 percent rate for his total left hip arthroplasty as a matter of law.  When a benefit cannot be granted as a matter of law, VA has no duty to assist under the VCAA.  See 38 C.F.R. § 3.159(d).

Thus, the Board finds that the notice and assistance provisions of the VCAA are not applicable.  See id.

II. Analysis

The Veteran contends that he is entitled to an additional month of compensation at the 100 percent rate for a total left hip arthroplasty.  Specifically, he argues that compensation should have been at the 100 percent rate for the month of February 2008.  For the reasons that follow, the Board finds that an additional month of compensation at the 100 percent rate for the Veteran's total left hip arthroplasty is not warranted. 

Unless specifically provided otherwise, the effective date of an award based on an original claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from active service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, the effective date of entitlement is the date of receipt of the claim or the date entitlement arose, whichever is later.  Id.

In this case, the Veteran submitted his service connection claim for a left hip disability in August 2006, while he was still actively serving in the Army, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  On December 13, 2006, the Veteran underwent a total left hip arthroplasty, which occurred prior to his separation from active service.  He separated from active service on January 31, 2007.  Accordingly, although the left hip arthroplasty took place in December 2006, the effective date of the Veteran's claim can be no earlier than February 1, 2007, the day following his separation.  See id.

In the May 2007 rating decision, service connection was granted for a total left hip arthroplasty.  The effective date of service connection was February 1, 2007, as this was the day following the Veteran's separation from active service.  See id.  The RO assigned a temporary 100 percent evaluation for 13 months following the August 2006 left hip arthroplasty.  However, only 11 months of total compensation was actually paid, with payment beginning on March 1, 2007 and ending on January 31, 2008.  Specifically, under 38 C.F.R. § 4.30, the regulation governing convalescent ratings, a 100 percent rating was assigned from the date of hospital admission, i.e. December 13, 2006 and continuing for a period of one month from the first day of the month following the Veteran's operation.  In other words, a 100 percent rating was assigned for the remainder of December 2006 and for the month of January 2007 under section 4.30.  Thereafter, a 100 percent rating was assigned under DC 5054, the diagnostic code pertaining to hip replacements, for a period of one year.  See 38 C.F.R. § 4.71a.  The one-year period for which a total rating was assigned under DC 5054 began on February 1, 2007, the first day of the month following the month (i.e. January 2007) in which a total rating had been assigned under section 4.30.  That one-year period ended on January 31, 2008.  Thus, the last month for which compensation was payable at the 100 percent rate under DC 5054 was January 2008.  Thereafter, beginning February 1, 2008, compensation was paid at the 30 percent rate under DC 5054.  See 38 C.F.R. § 4.71a. 

The Veteran does not dispute the RO's application of the schedular criteria to the evaluation of his left hip arthroplasty.  He also does not dispute the fact that compensation could not be paid prior to February 1, 2007, as he was still an active service member.  Rather, he argues that he should have been paid for one more month, i.e. the month of February 2008, at the 100 percent rate because this month fell within the one-year period for which such compensation was payable under DC 5054.  In this regard, in his July 2007 notice of disagreement (NOD), he pointed out that his compensation at the 100 percent rate did not actually begin until March 1, 2007, as stated in the award letter, and consequently the one-year period ended on March 1, 2008 rather than February 1, 2008.  Therefore, he argued that he was due another month of total compensation for the month of February 2008. 

The Veteran's confusion is certainly understandable and arises from the fact that there is a distinction between the effective date of entitlement to VA benefits and the date on which such benefits may first be paid.  Specifically, regardless of VA regulations concerning effective dates of awards, and apart from a few exceptions that do not apply in the present case, payment of monetary benefits based on original and certain other claims may not be made for any period earlier than the first day of the calendar month following the month in which the award became effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.  Nevertheless, beneficiaries are still considered to be in receipt of monetary benefits during the period between the effective date of the award and the date payment commences for the purpose of all laws administered by VA, with the exception of retired or retirement pay.  Id.  Applying these principles to the present case, while the effective date of the Veteran's claim was February 1, 2007, the effective date of compensation was March 1, 2007, the first day of the calendar month following the month in which service connection for his left hip arthroplasty became effective.  However, while the Veteran was not paid for the month of February 2007, this month was still included in the one-year period for which compensation was payable at the 100 percent rate under DC 5054.  Under section 3.31, the Veteran was deemed to be in receipt of such benefits for the month of February 2007.  Thus, while the Veteran's compensation at the 100 percent rate did not begin until March 1, 2007, the one-year period still commenced on February 1, 2007, and therefore ended on January 31, 2008.  Accordingly, eleven months of compensation at the 100 percent rate were payable to the Veteran.  The record reflects, and the Veteran does not dispute, that such compensation has been paid. 

As such, the Board finds that the Veteran is not entitled to an additional month of compensation at the 100 percent for his total left hip arthroplasty.  Because the law, and not the facts, is dispositive in the present case, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011). 


ORDER

Entitlement to an additional month of compensation at the 100 percent rate for a left hip replacement is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


